Citation Nr: 1211552	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right shoulder disability.

2.  Entitlement to an initial compensable rating for a right hip disability, to include degenerative joint disease (DJD).

3.  Entitlement to a compensable rating for dermatitis of the feet.

4.  Entitlement to an initial compensable rating for residuals of nasal surgery.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1986 and earned, among other things, a combat infantry badge (CIB) and a Purple Heart medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008 (right shoulder), December 2009 (right hip), and February 2010 (skin and nasal surgery) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran had a hearing addressing the hip, skin and nasal surgery residuals issues before the Board in December 2011 and the transcript is of record.  The right shoulder issue was not addressed at that time.

The issue of entitlement to an increased rating for diabetes mellitus, type II, to include neurological manifestations to the bilateral lower extremities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

Right Shoulder

Upon perfecting his appeal for an increased rating for his right shoulder in March 2009, the Veteran requested "a BVA hearing at a local VA office before a Member, or Members, of the BVA" on the VA Form 9. 

The Veteran was afforded a hearing before a Board member in December 2011 with regard to his other appealed claims, but the hearing did not identify or otherwise address the right shoulder claim.  The Veteran has never withdrawn his request for a hearing as to this claim.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  In this case, the Veteran properly requested a travel Board hearing and, although he testified before the Board as to other claims, he never withdrew the initial request.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Right Hip, Skin and Nasal Surgery Residuals

The Veteran claims his right hip disability, dermatitis of the feet, and nasal surgery residuals are more severe than currently rated.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded VA examinations for his nose and skin conditions in October 2009, nearly three years ago, and his right hip May 2010, nearly two years ago.  

Since that time, the Veteran claims his conditions have worsened.  With regard to his right hip, he claims he has private physical therapy every other week.  These records are not currently of record.  He further testified before the Board that he exercises regularly to control his diabetes and his right hip flares up and gives out during exercise.  In light of the Veteran's testimony of a worsened condition and the possibility of missing records, the RO should attempt to obtain any and all missing records and then afford the Veteran a new VA examination.

With regard to his nose, the Veteran testified he recently underwent a corrective surgery in October 2011.  These surgical records are not currently of record.  Since that time, the Veteran testified he has lost his sense of taste and smell.  Records also indicate the Veteran suffers from sleep apnea, which may or may not be attributable to the deviated septum and in-service surgeries.  In light of the missing surgical records, his testimony and medical evidence of a worsened condition, the RO should attempt to obtain any and all missing records and then afford the Veteran a new VA examination.  

With regard to the Veteran's dermatitis, the Veteran claims his skin condition affects more than just his feet.  He testified his feet and ankles swell up and become itchy.  He also testified to episodes of breaking out in a rash on his face and arms.  Medical records indicate the Veteran's problems with his feet may be stemming from non-skin related etiology, to include manifestations of his service-connected diabetes mellitus.  

As indicated in the Introduction, the issue of entitlement to an increased rating for diabetes mellitus, type II, is not currently before the Board, but is referred to the RO for proper adjudication.  Even so, the Board finds the issue to be inextricably intertwined with the issue before the Board here. That is, it is currently unclear which manifestations the Veteran is describing are attributable to his service-connected dermatitis, which is before the Board here, and which manifestations are attributable to something else entirely, to include his service connected diabetes, which is not before the Board here.  All issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Accordingly, a new VA examination is indicated, but adjudication of this claim should be completed after full development and review of the Veteran's diabetes is completed.

The Board notes the RO's November 2010 Statement of the Case (SOC) is not in the claims folder.  The RO should take this opportunity to print out a copy and associate it with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to schedule the Veteran for a hearing before the Board for the issue seeking an increased rating greater than 10 percent for a right shoulder disability.

2.  The RO should print out a copy of the November 2010 Statement of the Case (SOC) dealing with the right hip, dermatitis and nasal surgery residuals claims and associate the SOC with the claims folder.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for right hip, feet and nose disabilities since March 2008.  After securing the necessary release, the RO should obtain these records and all records from the VA Medical Center in East Orange. 

4.  After obtaining the above records, to the extent available, schedule the Veteran for a VA orthopedic VA examination to ascertain the current severity of his right hip disability.  The claims file must be provided to the examiner for review in connection with the examination.

All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the VA rating criteria for hip disabilities, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right hip disabilities.  

The examiner should conduct complete range of motion studies and identify the degree on which pain first appears.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and pain during flare-ups, and provide an opinion as to how these factors result in any additional limitation of motion, or otherwise impair functioning of the hip.  

5.  After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations to ascertain the current severity of the residuals of his nasal surgery to ascertain the current severity and the current extent of any and all manifestations found.  The claims folder must be available to the examiner for review.

The examiner is also asked to reconcile whether the Veteran's complaints of loss of taste, loss of smell, difficulties breathing, and sleep apnea are objectively observed and attributable to his service-connected nasal disability.  The examiner must conduct all necessary tests to ascertain any and all manifestations of the Veteran's disability.  

6.  After the above records are obtained, to the extent available, schedule the Veteran for any and all appropriate examinations to ascertain the current severity of his dermatitis of his feet and any other skin condition found.   The claims folder must be available to the examiner for review.

The examiner is also asked to reconcile whether the Veteran's complaints of swelling, numbness, itchiness and redness to his feet, ankles, face and arms are all related to his service-connected dermatitis or if they are attributable to something else (such as his diabetes).  The examiner must conduct all necessary tests to ascertain any manifestations of the Veteran's disabilities.  

The examiner should also describe the percentage of the body affected, and state whether the Veteran's skin condition has required the prescription of systemic therapy or immunosuppressive drugs.

7.  After completion of the above and any additional development deemed necessary to fully and completely adjudicate the inextricably intertwined claim of increased rating for diabetes mellitus, the RO should review the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond.  

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

